IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                               FILED
                                                               May 14, 2008
                               No. 06-51016
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

JUAN REYNALDO PARADA-JASSO

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 4:98-CR-11-2


Before HIGGINBOTHAM, DAVIS, and GARZA, Circuit Judges.
PER CURIAM:*
     Juan Reynaldo Parada-Jasso was convicted of possession with intent to
distribute a quantity of marijuana. He was sentenced to sixty-three months’
imprisonment to be followed by five years of supervised release. In February
2004, the district court revoked Parada-Jasso’s supervised release, and
sentenced him to nine months of imprisonment to be followed by supervised
release. In August 2006, the district court revoked Parada-Jasso’s supervised
release for a second time, and sentenced him to twenty-seven months’

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-51016

imprisonment. This appeal followed. Parada-Jasso contends that the district
court erred by imposing a sentence that exceeded the three-to-nine-months
range recommended by the applicable United States Sentencing Guidelines’
policy statement. See U.S.S.G. § 7B1.4 (policy statement). Because Parada-
Jasso did not object below, the parties agree that our review is limited to plain
error. The parties agree that twenty-seven months is the statutory maximum.
      The district court may impose any sentence that falls within the maximum
term of imprisonment allowed by statute for the revocation sentence. See 18
U.S.C. § 3583(e)(3). In doing so, the district court is to consider the factors set
forth in § 3553(a) and the advisory policy statements found in Chapter Seven of
the Guidelines. See id.; United States v. Mathena, 23 F.3d 87, 90 (5th Cir. 1994).
The statutory maximum term of imprisonment upon the revocation of Parada-
Jasso’s first term of supervised release in 2004 was three years. See § 3583(e)(3).
Parada-Jasso served nine months in prison after the revocation of that first term
of supervised release. Given that the policy statements are not binding and the
district court had authority to sentence Parada-Jasso to twenty-seven months’
imprisonment, see United States v. Stiefel, 207 F.3d 256, 261 (5th Cir. 2000), we
see no plain error in the length of the sentence standing alone. See United
States v. Jones, 484 F.3d 783, 792 (5th Cir. 2007).
      Parada-Jasso contends that the district court failed to articulate its
reasons for imposing the sentence, in particular its weighing of the 18 U.S.C. §
3553(a) factors, which constitutes plain error. On plain-error review of a
revocation sentence, it suffices to show that the district court implicitly
considered the statutory sentencing factors. United States v. Teran, 98 F.3d 831,
836 (5th Cir. 1996). The district court’s explanation of why it was imposing the
sentence, although indeed quite minimal, is enough to rise above the level of
plain error.
      AFFIRMED.



                                        2